Citation Nr: 0403452	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-19 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus. 
 
2.  Entitlement to an increased (compensable) rating for left 
ear otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had verified active duty service from March 1969 
until December 1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 2002 
rating decision of the Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied a compensable rating for left ear 
otitis externa, and service connection for bilateral 
tinnitus.  .


FINDINGS OF FACT

1.  The bilateral tinnitus is of service origin.

3.  The otitis externa is asymptomatic.


CONCLUSIONS OF LAW

1.  Bilateral tinnitus was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria for an evaluation in excess of zero percent 
for otitis externa have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.87, Diagnostic Code 6210 
(2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he complained of tinnitus in 
service.  He states that he was exposed to extensive acoustic 
trauma during service, the 50-caliber machine gun and as a 
member of a high power rifle shooting team at Ft. Knox.  He 
also maintains that his service-connected left ear otitis 
externa is more disabling than reflected by the currently 
assigned disability evaluation and warrants a compensable 
rating.

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(b) (2003)).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(c) (2003)). 


Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, as well as the Board's 
favorable disposition of this issue on appeal, it is found 
that the new legal authority does not prevent the Board from 
rendering a decision on the issue of service connection for 
tinnitus.  This is because the decision in this regard is a 
complete grant of the benefit sought on appeal.  It therefore 
cannot be deemed to violate the appellant's right to due 
process of law as to this claim.

As to the claim for an increased rating for left ear otitis 
externa, for the reasons explained in more detail below, the 
Board finds that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision on this issue.  The Board finds that all 
notification and development action needed to fairly 
adjudicate this claim has been accomplished.  As evidenced by 
the July 2002 rating action furnished the veteran and the 
October 2002 statement of the case, the appellant has been 
furnished the pertinent laws and regulations governing the 
claim, and what the evidence must show in order to establish 
his claim.  He was also informed of what evidence the VA 
would obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004)..  He has been afforded opportunities to 
submit information and evidence.  The RO has made reasonable 
and appropriate efforts to assist the appellant in obtaining 
the evidence necessary to substantiate the claim currently 
under consideration, to include scheduling a VA examination 
in March 2002 and requesting VA outpatient treatment records.  
The Board notes that the audiogram which was reportedly 
enclosed with the March 2002 VA examination report is not on 
file.  However, the degree of any hearing loss is not 
pertinent to the current claim.  The Board finds that all 
necessary development has been accomplished.

The Board thus finds that the evidence which has been 
generated with respect to the left ear is substantially 
complete on the whole to the extent that no useful purpose 
would be served by remanding the claim for further 
examination at this time.  Moreover, the Board notes that the 
veteran sent in a signed statement dated in March 2002 that 
he had no medical evidence to submit.  Under these 
circumstances, the Board finds that any error in the notice 
and duty to assist requirements is harmless error and 
adjudication of the claim on appeal poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Service connection for tinnitus

Factual Background

The service medical records reflect that the veteran was seen 
in April 1971 for follow-up of congestion in the left ear.  
It was noted at that time that he had tinnitus in the right 
ear with sinus congestion.  He sought treatment in October 
1971 for complaints of ringing in the right ear.  Examination 
of the right ear disclosed white patchy scarring of the 
tympanic membrane.  Upon examination in December 1971 for 
separation from service, the veteran indicated that he had 
had problems with his ears, although the nature of the 
symptoms was not specified. 

The veteran underwent a VA special ear examination in April 
1972, and provided history to the effect that he had ringing 
in both ears, but had had no trouble with it in the past 
eight month.  He denied hearing problems prior to service.  
In a subsequent statement in the record dated in August 1972 
relating to an issue not pertinent to this appeal, the 
appellant wrote that he had no physical problems in Vietnam 
except for complaints that included ringing in the ears.

The veteran was afforded a VA examination in September 1984 
and noted that his current complaints included ringing in the 
ears.  Following audiometric evaluation at that time, the 
assessments included periodic, bilateral 'ringing' tinnitus.  
In his claim for such disability dated in November 2001, he 
related that he had constant ringing in the left ear, as well 
as similar symptoms on the right, though not as bad.

VA outpatient records dated in April 2001 reflect that the 
veteran presented for an initial visit and evaluation of 
ongoing tinnitus.  It was noted that he had a history of much 
noise exposure from guns.  An assessment of tinnitus was 
rendered for which he was referred to the audiology 
department for evaluation.  

The veteran was afforded a VA ear examination for 
compensation and pension purposes in March 2002 wherein it 
was noted that he complained off a dull ringing in both ears 
and did not have any idea when it started.  Following 
examination, the examiner rendered an opinion to the effect 
that "I do not seen how this [otitis externa] can be related 
as tinnitus is a subjective complaint and there is no 
objectivity involved." 

Analysis

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §§ 3.303, 3.306 
(2003).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

To summarize, lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury. However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  In this regard, the Board finds the 
veteran's statement concerning inservice acoustic trauma 
competent and credible.

The evidence in this instance reflects that the appellant 
sought treatment for tinnitus within months prior to 
discharge from active duty.  The Board observes that although 
he indicated upon VA examination in 1972 that he had not 
experienced any ringing in the ears in eight months, it was 
noted on VA audiometric evaluation in September 1984 that he 
had periodic ringing tinnitus.  More recent VA outpatient 
records show that he continues to have ringing in the ears.  
The Board thus finds that while tinnitus may not have been 
continuous or chronic over the years, it clearly appears to 
be recurrent and has its basis in service, irrespective as to 
whether it may or may not be related to the service-connected 
otitis externa.  See 38 C.F.R. §§ 3.303.  The Board thus 
resolves the benefit of any doubt in favor of the veteran in 
this instance by finding that tinnitus is of service onset.  
Accordingly, service connection for tinnitus is granted.

Increased rating for left ear otitis externa

Factual Background

Service connection for left otitis externa was granted by 
rating action dated in May 1972 and a noncompensable 
evaluation was assigned.  A claim for a higher rating in this 
regard was received in December 2001.

VA outpatient clinical records dated in April 2001 were 
received in support of the claim which showed no treatment 
for symptoms relating to otitis externa.  

The veteran underwent a VA ear examination for compensation 
and pension purposes in March 2002.  It was noted that the 
claims folder was available for review.  A history of chronic 
left otitis was noted per the record.  It was reported that 
the appellant had a private physician, but that he had not 
treated him for anything over the last few years.  

Upon physical examination, there was no tenderness or 
discharge.  It was observed that there were no scars, cerumen 
build-up or ear canal edema.  No cervical lymphadenopathy was 
noted.  It was reported that there was no ear surgical 
history.  The mastoid examination was normal.  The appellant 
was found to have normal balance.  A pertinent diagnosis of 
normal bilateral ear examination was rendered. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2003)

A 10 percent rating is provided for chronic otitis externa 
when there is swelling, a dry and scaly or serous discharge, 
and itching requiring frequent and prolonged treatment.  
38 C.F.R. § 4.87, Diagnostic Code 6210.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned. 38 C.F.R. § 4.31 (2003).

The Board observes that the veteran was afforded a VA left 
ear examination in March 2002 which did not reveal any 
objective evidence of pathology relating to otitis externa.  
The examiner pointed out that there was no discharge, 
tenderness, or edema, and that the ear was normal in every 
respect.  VA outpatient records dated in April 2001 show that 
while the appellant complained of other ear symptoms, there 
no indication that his service-connected left otitis externa 
was symptomatic.  There is no clinical evidence of a dry and 
scaly or serous discharge, or itching requiring frequent and 
prolonged treatment during the appeal period which would be 
required for a 10 percent rating in this regard.  The 
appellant has not provided any clinical evidence documenting 
any treatment for otitis externa, and moreover, indicated on 
VA examination in March 2002 that his private physician had 
not treated him in years.  Consequently, absent a finding of 
corroborating clinical data evidencing an objectively shown 
symptomatic process in this regard, the Board must conclude 
that a compensable evaluation is not warranted for the 
service-connected otitis externa.  A noncompensable 
evaluation must be assigned when the required residuals are 
not adequately demonstrated.  See 38 C.F.R. § 4.31 (2003).  
The Board thus finds that a preponderance of the evidence is 
against the claim for a compensable evaluation for left ear 
otitis media, and that the benefit-of-the-doubt doctrine does 
not apply in this instance.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for bilateral tinnitus is granted.

An increased rating for left ear otitis externa is denied.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



